                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

 James Christopher Barnhill,                        Civil Action No. 4:18-cv-48

                                    Plaintiff,

                vs.

 Davis Body Shop, Inc.,

                                  Defendant.


                        Order Staying All Deadlines Pending Settlement

       Davis Body Shop, Inc. and Plaintiff James Christopher Barnhill jointly move the Court to

amend its May 22, 2018 Case Management Order (ECF No. 14) under Fed R. Civ. P. 6(b) and

Local Civ. R. 6.1 and 7.1 (E.D.N.C.). Specifically, the parties request the Court to grant a 60-day

extension of all deadlines so they can draft and execute a settlement following mediation on

January 8, 2019.

       The Court GRANTS the joint motion. The remaining portions of the Court’s Case

Management Order (ECF No. 14) remain in effect.

       It is so ORDERED this 13th day of January, 2019.




                                      The Honorable Louise W. Flanagan
                                      United States District Court Judge




                                           Page 1 of 1
